
	
		II
		110th CONGRESS
		1st Session
		S. 1017
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2007
			Mr. McConnell (for
			 Mr. Enzi) (for himself,
			 Mr. Dorgan, Mr.
			 Grassley, Mr. Thomas, and
			 Mr. Conrad) introduced the following
			 bill; which was read twice and referred to the Committee on Agriculture,
			 Nutrition, and Forestry
		
		A BILL
		To amend the Packers and Stockyards Act, 1921, to
		  prohibit the use of certain anti-competitive forward
		  contracts.
	
	
		1.Short titleThis Act may be cited as the
			 Captive Supply Reform
			 Act.
		2.Limitation on
			 use of forward contracts
			(a)In
			 generalSection 202 of the Packers and Stockyards Act, 1921
			 (7 U.S.C.
			 192), is amended—
				(1)by striking
			 to: and inserting to—;
				(2)by redesignating
			 subsections (a), (b), (c), (d), (e), (f), and (g) as paragraphs (1), (2), (3),
			 (4), (5), (7), and (8), respectively, and indenting appropriately;
				(3)in paragraph (7)
			 (as redesignated by paragraph (2)), by designating paragraphs (1), (2), and (3)
			 as subparagraphs (A), (B), and (C), respectively;
				(4)in paragraph (8)
			 (as redesignated by paragraph (2)), by striking subdivision (a), (b),
			 (c), (d), or (e) and inserting paragraph (1), (2), (3), (4),
			 (5), or (6);
				(5)in each of
			 paragraphs (1), (2), (3), (4), (5), (7), and (8) (as redesignated by paragraph
			 (2)), by striking the first capital letter of the first word in the paragraph
			 and inserting the same letter in the lower case;
				(6)in each of
			 paragraphs (1) through (5) (as redesignated by paragraph (2)), by striking
			 or at the end; and
				(7)by inserting
			 after paragraph (5) (as redesignated by paragraph (2)) the following:
					
						(6)use, in
				effectuating any sale of livestock, a forward contract that—
							(A)does not contain
				a firm base price that may be equated to a fixed dollar amount on the day on
				which the forward contract is entered into;
							(B)is not offered
				for bid in an open, public manner under which—
								(i)buyers and
				sellers have the opportunity to participate in the bid;
								(ii)more than 1
				blind bid is solicited; and
								(iii)buyers and
				sellers may witness bids that are made and accepted;
								(C)is based on a
				formula price; or
							(D)provides for the
				sale of livestock in a quantity in excess of—
								(i)in the case of
				cattle, 40 cattle;
								(ii)in the case of
				swine, 30 swine; and
								(iii)in the case of
				other types of livestock, a comparable quantity of the type of livestock
				determined by the
				Secretary.
								.
				(b)DefinitionsSection
			 2(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 182(a)) is amended by
			 adding at the end the following:
				
					(15)Formula
				price
						(A)In
				generalThe term formula price means any price term
				that establishes a base from which a purchase price is calculated on the basis
				of a price that will not be determined or reported until a date after the day
				the forward price is established.
						(B)ExclusionThe
				term formula price does not include—
							(i)any price term
				that establishes a base from which a purchase price is calculated on the basis
				of a futures market price; or
							(ii)any adjustment
				to the base for quality, grade, or other factors relating to the value of
				livestock or livestock products that are readily verifiable market factors and
				are outside the control of the packer.
							(16)Forward
				contractThe term forward contract means an oral or
				written contract for the purchase of livestock that provides for the delivery
				of the livestock to a packer at a date that is more than 7 days after the date
				on which the contract is entered into, without regard to whether the contract
				is for—
						(A)a specified lot
				of livestock; or
						(B)a specified
				number of livestock over a certain period of
				time.
						.
			
